Citation Nr: 1428054	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-17 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to a disability rating in excess of 10 percent for right knee osteochondromatosis.

4.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee.

5.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the left knee.  


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.


FINDING OF FACT

In May 2014, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating his desire to withdraw the appeal for all issues currently under appeal.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a bilateral foot disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for asthma have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 10 percent for right knee osteochondromatosis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the left knee have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Except for appeals withdrawn on the record at hearings, the withdrawal must be in writing. 38 C.F.R. § 20.204.

In May 20142 the Veteran submitted a written statement indicating that he wished to withdraw the appeal for service connection for a bilateral foot disability and asthma, and for increased ratings for his right knee and left knee disabilities.  Thus, there remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.


ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


